PER CURIAM
Claimant seeks review of a Worker’s Compensation Board order that affirmed a referee’s opinion denying the compensability of a 1983 back injury and denying temporary partial disability compensation, penalties and attorney fees for a previous claim. Claimant’s physician’s answer of “yes” to a compound question, only one part of which would support the claim, is too ambiguous for us to find that claimant has carried his burden of proving compensability. On de novo review we affirm the denial of compensability for the 1983 claim.
Claimant originally testified that he had not received benefits as required by a determination order for the period August 15, 1980, through October 1, 1980. After oral argument, however, the parties agreed that he was paid through September 19,1980, but that there is no evidence of payment for the period of September 22, 1980, (a Monday) through October 1,1980. We find from this agreement, in conjunction with claimant’s testimony, that he was not paid benefits for that period. Claimant is entitled to the unpaid amounts of compensation and to penalties and attorney fees, which the Board must determine on remand.
Affirmed in part; reversed and remanded in part.